Citation Nr: 0919830	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to January 
1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is more 
disabling than the current 30 percent evaluation reflects.  
At his Travel Board hearing in April 2009, he testified that 
as an insurance salesman his PTSD has had an adverse effect 
on his employment causing a decline in his income.  He 
testified that he has difficulty focusing due to his 
psychiatric symptoms which has resulted in decreased 
productivity.  He indicated that in order to be successful he 
is required to continually increase his business contacts, 
but that he has been reluctant to take referrals or make 
appointments.  He also testified that failure to meet the 
minimum production requirements could result in the loss of 
his medical and/or retirement benefits.  Recently the only 
way he was able to meet his quota was by purchasing 
additional insurance for himself.

In addition, of record is a September 2007 VA psychiatric 
examination report.  The examiner noted that despite the 
Veteran's PTSD symptoms he had been able to function fairly 
well during much of his life and has had a generally 
successful career and active social life.  The diagnosis was 
moderate PTSD and a GAF score of 55 was assigned reflecting 
some meaningful interpersonal relationships and a moderate 
impact on work functioning.

However, subsequent VA outpatient treatment records dated 
from 2008 to 2009 show the Veteran's psychiatric symptoms 
continued to impact his ability to work productively.  In 
March 2008, he complained of increasing depression and 
insomnia.  It was noted that despite an increase in 
medication, the Veteran reported that he was actually worse.  
The diagnosis was chronic severe PTSD.

Given the clinical record, and the Veteran's testimony 
reflecting persistent psychiatric symptoms that have worsened 
over time, the Board is uncertain as to the current severity 
of the PTSD.  While the last VA examination is not overly 
stale, because there may have been a significant change in 
his condition, the Board finds that a more contemporaneous 
examination is in order.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA has a duty to provide the veteran with a 
thorough and contemporaneous medical examination) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
"contemporaneous").  The examination should include a 
review of the claims file and past clinical history, with 
particular attention to the severity of present 
symptomatology, as well as any significant pertinent interval 
medical history since the Veteran's VA examination in 
September 2007.  

Also, the Veteran is appealing the original assignment of the 
disability rating for his service-connected PTSD following 
the award of service connection.  In such a case, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Given the foregoing, the 
disability evaluation must be considered from August 2004 to 
the present.

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to his 
increased rating claim, such as providing 
him with updated notice of what evidence 
has been received and not received by VA, 
as well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  

2.  The Veteran should be asked to 
provide any medical records, not already 
in the claims file, pertaining to 
treatment or evaluation of his service-
connected PTSD, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

3.  The Veteran should be scheduled for 
VA examination of his service-connected 
PTSD.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
indicated tests and studies should be 
accomplished, and all signs and symptoms 
of PTSD should be reported in detail.  
The examiner is requested to use a 
multiaxial assessment, to assign a Global 
Assessment of Functioning (GAF) score, 
explain what the assigned score 
represents, and to reconcile that score 
with earlier GAF scores.  

Any disabling manifestations specifically 
attributable to PTSD must be fully 
outlined and differentiated from symptoms 
caused by any non service-connected 
disorders.  The examiner should provide a 
complete rationale for all conclusions 
reached and should discuss those findings 
in relation to the pertinent evidence of 
record, particularly the Veteran's 
previous VA examinations conducted in 
August 2005, December 2006, and September 
2007, and statements from the Veteran's 
private physician dated in March 2007 and 
September 2007.  The examiner should also 
describe the impact of the Veteran's PTSD 
on his occupational and social 
functioning.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  The AMC/RO 
should also consider whether referral 
under 38 C.F.R. § 3.321(b)(1) is 
appropriate.  The Veteran should be given 
opportunity to present evidence and 
argument on this point.  If the case is 
referred to the Chief Benefits Director 
or the Director, Compensation and Pension 
Service, the ultimate outcome should be 
communicated to the Veteran.  

5.  If the benefit sought on appeal 
remains denied, furnish the Veteran and 
his representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

